Order issued November 7, 2012




                                          In The
                             nitrt of Aipirnb
                      ifth iiitrirt of Jtxa at Iatta
                                   No. 05-10-00737-CR


                         JOHN AUBREY HASSELL, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER


                       Before Justices Bridges, Richter, and Murphy

      Appellant’s July 6, 2012 motion for rehearing is DENIED.



                                                   (J_ L /••••
                                                   DAVID L. BRIDGES
                                                   JUSTICE